Citation Nr: 9929724	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-31 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to payment or reimbursement of expenses for 
unauthorized private medical services provided on April 5, 
1995.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 administrative 
decision of the Department of Veterans Affairs (VA) Medical 
Center in Indianapolis, Indiana, which denied entitlement to 
payment or reimbursement for private medical expenses 
incurred at St. Joseph's Hospital on April 5, 1995.  The 
claim returns to the Board following an April 1998 remand.

FINDINGS OF FACT

1.  The veteran has not been awarded entitlement to service 
connection for any disability. 

2.  On April 15, 1995, the veteran received services from a 
private medical facility without VA authorization.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized private medical services provided to the veteran 
on April 5, 1995, have not been met.  38 U.S.C.A. §§ 1703, 
1710, 1728, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 17.52, 17.54, 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that VA should pay for the cost of 
private emergency department treatment provided at St. 
Joseph's Hospital (SJH), Fort Wayne, Indiana, on April 5, 
1995.  The veteran had sought and received VA outpatient care 
for complaints of rectal bleeding in March 1995.  The veteran 
sought treatment at the VA Medical Center on April 5, 1995, 
for a complaint of increased rectal bleeding, but was told he 
could not be seen that day.  He then sought emergency 
department treatment at SJH.  He seeks VA coverage of that 
private medical care.

The veteran was not in receipt of service-connected 
compensation for any disorder at the time emergency 
department treatment was rendered at SJH in April 1995, nor 
has service connection been granted for any disorder 
subsequently.  The veteran is currently in receipt of non-
service-connected pension, effective in August 1997.  

The April 5, 1995 SJH emergency department report reflects 
that the veteran's complaint was diagnosed as lower 
gastrointestinal bleeding, probably hemorrhoidal.  The 
emergency department reflects a medical opinion that 
"aspirin may be contributing to his bleeding problems."  In 
a June 1996 substantive appeal, the veteran stated that, when 
he was seen at SJH, the emergency department physician 
instructed him to discontinue use of aspirin, which had been 
prescribed by a VA physician.  The Board notes that a rating 
decision issued in January 1999 denied a claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 for lower 
gastrointestinal bleeding as secondary to medication 
prescribed during VA medical treatment.  There is no evidence 
that the veteran has disagreed with this determination.  

There are statuary and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, (2) for an adjudicated service-connected disability, 
or for a nonservice-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. §§ 17.50b, 
17.50c, 17.80 (1995) (recodified without change, 38 C.F.R. 
§§ 17.52, 17.53, 17.120 (1999)).

The Board notes in particular that each of these three 
criteria must be met in order to establish entitlement to 
reimbursement or payment of medical expenses under 38 
U.S.C.A. § 1728.  Id.; Zimick v. West, 11 Vet. App. 45, 49 
(1998).  It is undisputed in this case that the veteran was 
eligible for and had received VA medical care.  Nevertheless, 
the veteran had not been awarded service connection for any 
disability.  As noted above, compensation under 38 U.S.C.A. 
§ 1151 for rectal bleeding was denied by a January 1999 
rating decision.  Thus, the veteran in this case is not 
eligible for payment or reimbursement under 38 U.S.C. § 1728 
of medical expenses incurred on April 5, 1995, because he did 
not receive care for a service-connected disability, nor does 
he have service-connected total disability.  Additionally, in 
the absence of service connection for any disability, a 
finding that the veteran's rectal bleeding was aggravating a 
service-connected disability is also precluded.  The evidence 
clearly establishes that the veteran does not meet the three 
criteria for payment of the claimed expenses under 
38 U.S.C.A. § 1728.

The Board notes the veteran's contention that he is entitled 
to reimbursement for the emergency department care received 
on April 5, 1995, because he first sought VA care and VA was, 
in fact, unable to furnish the medical services he requested 
on that day, and he meets income requirements for VA care.  
See 38 U.S.C. § 1710(a)(2)(G).  However, this provision, as 
applied to the veteran, does not mandate that the veteran be 
provided care at VA expense, and does not authorize 
reimbursement for services rendered at a non-VA facility.  
See 38 U.S.C.A. § 1710; Zimick v. West, 11 Vet. App. at 50.  

Individual authorization for medical services is available 
for treatment of service-connected disability, disability for 
which a veteran was discharged or released from active 
service, disability of a veteran who has total and permanent 
service-connected disability, or for certain disabilities of 
a veteran participating in a VA rehabilitation program.  
38 U.S.C.A. § 1703; 38 C.F.R. § 17.52(a).  Contracts, 
including individual authorization for reimbursement or 
payment of expenses, are authorized for treatment of a 
medical emergency which poses a serious threat to a veteran 
receiving medical services in a VA facility.  38 C.F.R. § 
17.52(b)(3).  However, to meet this criterion, the veteran 
must be receiving treatment in a VA facility at the time of 
the emergency.  Prior VA treatment of a disorder, such as the 
veteran's March 1995 VA treatment or his attempt to seek VA 
treatment on April 5, 1995, does not meet this criterion.  
Zimick, 11 Vet. App. at 51, 52.  

In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or on the basis of individual authorization 
under 38 U.S.C.A. § 1703, payment or reimbursement of those 
service is not warranted.  The Board further notes that, in 
the absence of authorizing statutory or regulatory authority, 
the Board may not award payment or reimbursement of the 
private medical expenses at issue.  Zimick, 11 Vet. App. at 
50.


ORDER

The appeal is denied.




		
		ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

